DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant filed a response dated 1/4/2021 in which claims 1-6, 9-14, and 17-20 have been amended.  Thus, the claims 1-20 are pending in the application.  Applicant also filed a Supplemental Amendment dated 3/24/2021 in which claims 1, 9, and 17 have been amended and has been entered.  Thus, the claims 1-20 are pending in the application.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/4/2021 has been entered.
 Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea of triggering an alert (i.e., notification) indicating duress associated with a document without significantly more. 
Examiner has identified claim 1 as the claim that represents the claimed invention presented in independent claims 1, 9, and 17.
Step 1: YES).
Claim 1 is directed to a system comprising a memory device with computer-readable program code stored thereon; a communication device; a processing device operatively coupled to the memory device and the communication device, wherein the processing device is configured to execute the computer-readable program code.  The system of claim carries out a series of steps, e.g. generate a physical marker code on a new resource distribution document, wherein the physical marker code comprises a location on the new resource distribution document that may be clipped or cracked by a user to indicate possible duress; receive user data from a user device; identify, from the received user data from the user device, physical marker data associated with user signing the new resource distribution documents, wherein physical marker data comprises an indication that the user has clipped or cracked the location on the new resource distribution document; receive additional user data from a camera of the user device; identify for the recited additional user data, bio-data associated with user generation of one or more resource distribution documents, wherein bio-data comprises a signature style; generate a baseline user marker coding associated with the bio-data associated with the one or more resource distribution documents and store the baseline user marker coding as archived bio-data; based on the physical marker data, trigger the user device to capture and transmit real-time bio-data upon user generating and signing the new resource distribution document and capture and store real-time bio-data of the user at a point of transfer of the new resource distribution document from the user to a second user; compare the captured real-time bio-data from the generating and signing and the point of transfer of the new resource distribution document to the baseline user marker coding for validating a consented hand-off from the user to the second user; based on comparing the real-time bio-data and the baseline user marker coding, identify one or more anomalies in the real-time bio-data as compared to the baseline user marker coding and determine that the user signed the new resource 
The limitations (with the exception of italicized limitations) describe the abstract idea of triggering an alert (i.e., notification) indicating duress associated with a document, which may correspond to a Certain Methods of Organizing Human Activity (fundamental economic principle or practices/commercial or legal interactions).  The user device, a camera, a memory device with computer-readable program code stored thereon; a communication device; a processing device operatively coupled to the memory device and the communication device, wherein the processing device is configured to execute the computer-readable program code limitations do not necessarily restrict the claim from reciting an abstract idea.  Thus, the claim 1 recites an abstract idea (Step 2A-Prong One: YES).
The judicial exception is not integrated into a practical application because the additional limitations of a user device, a camera, a memory device with computer-readable program code stored thereon; a communication device; a processing device operatively coupled to the memory device and the communication device, wherein the processing device is configured to execute the computer-readable program code result in no more than simply applying the abstract idea using generic computer elements.  The additional limitations of a user device, a camera, a memory device with computer-readable program code stored thereon; a communication device; a processing device operatively coupled to the memory device and the communication device, wherein the processing device is Step 2A-Prong 2: NO).
The claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of a user device, a camera, a memory device with computer-readable program code stored thereon; a communication device; a processing device operatively coupled to the memory device and the communication device, wherein the processing device is configured to execute the computer-readable program code are recited at a high level of generality in that it results in no more than simply applying the abstract idea using generic computer elements (Specification [0032], [0034], [0040]-[0041]).  The additional elements when considered individually and as an ordered combination do not amount to add significantly more as these limitations provide nothing more than to simply apply the exception in a generic computer environment (Step 2B: NO).  Thus, the claim 1 is not patent-eligible.
Similar arguments can be extended to other independent claims 9 and 17 and hence these claims 9 and 17 are rejected on similar grounds as claim 1. 
Dependent claims 2-8, 10-16, and 18-20, further recite preferred embodiments of the abstract idea presented in their respective independent claims 1, 9, and 17.  The recited claims are dependent upon the recited judicial exception, as explained in the independent claims, without adding additional elements that integrate the exception into a practical application. Further, these limitations do not transform the abstract idea but merely elaborates on how the abstract idea in the independent claims may be implemented.  Although the use of “a clip/crack mechanism” is an additional element under Step 2B, the additional element, as recited, does not apply the exception in a meaningful way. For a claim that is directed to a judicial exception to be patent-eligible, it must include additional features to ensure that the claim describes a process or product that applies the exception in a meaningful way, such that it is more than a drafting effort designed to monopolize the exception. See MPEP § 2106.05(e). The current disclosure merely describes a clip/crack mechanism as a mechanism that is used for clipping or cracking a portion of the resource distribution document. Here, the recitation merely uses the function of the mechanism to describe and name the mechanism. Thus, the recitation does not add meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment and does not transform the judicial exception into patent-eligible subject matter.  In summary, the dependent claims, both individually and in combination with the ordered combination, do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. The claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment.  Therefore, the claims 2-8, 10-16, and 18-20 are directed to an abstract idea.  Thus, the claims 1-20 are not patent-eligible.
Response to Arguments
Applicant's arguments filed dated 1/4/2021 and 3/24/2021 have been fully considered but they are not persuasive due to the following reasons:
With respect to the rejection of claims 1-20 under 35 U.S.C. 101, Applicant does not present any specific arguments in the Remarks dated 3/24/2021 but instead states that all of the present claims of the application are in condition for immediate allowance.  
Examiner respectfully disagrees and notes that the claims are directed to an abstract idea as per the 35 U.S.C. 101 rejection presented above and the application is not in condition for allowance.
With respect to the rejection of claims 1-20 under 35 U.S.C. 101, Applicant’s states that (arguments dated 1/4/2021) the claim recitations, when viewed in combination, are part of a non-conventional solution using physical marker data and bio-data to determine a state of duress and ultimately identify misappropriation associated with a resource distribution document.  Even if the Office continues to argue that each individual element of the claims, when viewed alone, is not significantly more than the alleged abstract idea, Applicant respectfully asserts that the combination of claim elements, when viewed as a whole, do amount to significantly more than the alleged abstract idea.
Examiner respectfully disagrees and notes that the physical marker data and bio-data are recited at a high level of generality and is a conventional way to identify misappropriation associated with a resource distribution document.  Moreover these features are abstract in nature and the inventive concept cannot be furnished by an abstract idea (MPEP 2106.05(I)).
Applicant also states (arguments dated 1/4/2021) that the presently amended claims do not recite a generic series of steps, but rather a specific system and method of determining duress by receiving relevant data from multiple user devices and using such data to conduct an analysis of bio-data at the time a resource distribution document is generated versus baseline biometric data for the user.  In addition the present invention incorporates the use of physical marker data, wherein this physical marker data comprise pressure data activated by the user’s interaction with the resource distribution documents.  Applicant believes that these concepts in and of themselves are not abstract, but further asserts that the combination thereof represents a practical implementation of any underlying ideas regarded by the Office as being abstract.  Therefore, Applicant respectfully submits that the claims of the present invention are not directed to an abstract idea. 
Examiner notes that these arguments are no longer relevant in view of the Supplemental Amendment filed dated 1/4/2021 in which the pressure data activated by the user’s interaction with the resourced distribution documents limitations are no longer present and the claim has been amended.  Thus, these arguments are moot.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJESH KHATTAR whose telephone number is (571)272-7981.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on 571-270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAJESH KHATTAR/Primary Examiner, Art Unit 3693